DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 11/18/2020.
Any rejection from the previous office action, which is not restated here, is withdrawn.
	Status of the claims
Claims 1-21, 24, 26, 34-36 were pending in the application.  Claims 21, 24 and 26 are withdrawn.  Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 24, 26, 34, 35, 36 have now been amended. Claims 2, 20 have now been cancelled. Claims 1, 3-19, 34-36 are presented for examination on the merits. The elected species was searched and found free of the prior art, therefore the search was expanded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-19, 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, the specification discloses only limited examples that are not representative of the claimed genus of a “peptide comprising at least one beta-hairpin turn creating moiety and a cell penetrating moiety, wherein the beta-hairpin turn creating moiety is selected from the group consisting of -D-Pro-L-Pro-; -L-Pro-D-Pro-, an intramolecular disulfide bond, an amino acid sequence comprising an achiral α-aminoisobutyric acid residue in combination with either a D- α -amino acid residue or an achiral α -amino acid residue, an azobenzene residue, and a sequence comprising a plurality of tryptophan residues, and wherein the cyclic peptide comprises at least two arginines, and at least one D amino acid in addition to D-Pro when D-Pro is present” (i.e., there are no requirements for a core peptide sequence and/or active regions beyond the functional description); nor do the claims recite 
The Examiner further notes the present claims stated by Applicant are broader in scope that those that were held to be impermissible in Lilly because, unlike Lilly, Applicants’ claims encompass a vast number of a “C-peptide or an analog thereof”. Here, the Applicants claim "peptide comprising at least one beta-hairpin turn creating moiety and a cell penetrating moiety, wherein the beta-hairpin turn creating moiety is selected from the group consisting of -D-Pro-L-Pro-; -L-Pro-D-Pro-, an intramolecular disulfide bond, an amino acid sequence comprising an achiral α-aminoisobutyric acid residue in combination with either a D- α -amino acid residue or an achiral α -amino acid residue, an azobenzene residue, and a sequence comprising a plurality of tryptophan residues, and wherein the cyclic peptide comprises at least two arginines, and at least one D amino acid in addition to D-Pro when D-Pro is present” (please refer to claim 1). The scope of this claim includes a broadly claimed structure.  Although the Specification seems to concentrate on specific peptides (e.g., Tables 6-10, Examples 1-8), which comprise CPPs with cytosolic delivery efficiencies (e.g., Table 9, Example 9, pages 70-71), the claims are much more broadly defined than those embodiments.  Furthermore, the specification is silent as to the specific structures that are required for cytosolic uptake and intracellular target binding. In addition, in order to treat the plethora of diseases described, there would be needed specific targeting (e.g., pages 
While the general knowledge and level of skill in the art for a “peptide comprising at least one beta-hairpin turn creating moiety and a cell penetrating moiety, wherein the beta-hairpin turn creating moiety is selected from the group consisting of -D-Pro-L-Pro-; -L-Pro-D-Pro-, an intramolecular disulfide bond, an amino acid sequence comprising an achiral α-aminoisobutyric acid residue in combination with either a D- α -amino acid residue or an achiral α -amino acid residue, an azobenzene residue, and a sequence comprising a plurality of tryptophan residues, and wherein the cyclic peptide comprises at least two arginines, and at least one D amino acid in addition to D-Pro when D-Pro is present” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for a peptide to target and treat diseases or pathology in a subject as instantly claimed.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (as defined in instant claim 1), the limited examples in the specification (please refer to Examples 1-9) is insufficient to teach the entire genus. The examples are drawn to cyclic peptides which contained the –D-Pro-L-Pro motif for induction of the beta-hairpin structure (SEQ ID NO: 140-152, NOS: 160-167, 168-171, 228-233. Example 9 is drawn to peptides that are CPP but have no beta-hairpin creating moiety: SEQ ID NOS: 131, 234-286. The specification discloses only limited examples that are not representative of the claimed genus of a “peptide comprising at least one beta-hairpin turn creating moiety and a cell penetrating moiety, wherein the beta-hairpin turn creating moiety is selected from the group consisting an intramolecular disulfide bond, an amino acid sequence comprising an achiral α-aminoisobutyric acid residue in combination with either a D- α -amino acid residue or an achiral α -amino acid residue, an azobenzene residue, and a sequence comprising a plurality of tryptophan residues, and wherein the cyclic peptide comprises at least two arginines, and at 
Applicants’ arguments
Claims 1-20 and 35-36 stand rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement. The Examiner contends that “...the specification discloses only limited examples that are not representative of the claimed genus of a ‘peptide comprising at least one beta-hairpin turn creating moiety and a cell penetrating moiety, wherein the peptide is delivered to the cytosol of a cell and binds to an intracellular target’...nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus that requires the peptide be delivered to the cytosol of a cell and binds to an intracellular target.” Applicant respectfully traverses the rejection.
As amended, claim 1 specifies the identity of the beta-hairpin turn creating moiety, requires that the “peptide” is cyclic, and comprises at least two arginines and at least one D-amino acid in addition to D-Pro when D-Pro is present. Applicant has further amended claim 1 to remove the limitations “wherein the peptide is delivered to the cytosol of the cell” and “binds to an intracellular target.” The structural .
Response to arguments
Applicants’ arguments have been carefully considered but not deemed persuasive with regards to the newly introduced limitations of the base claim “wherein the beta-hairpin creating moiety is an intramolecular disulfide bond, an amino acid sequence comprising an achiral α-aminoisobutyric acid in combination with either a D-α-amino acids residue or an achiral α-aminoacid residue, an azobenzene residue, and a sequence comprising a plurality of tryptophan residues” (see rejection above). Further, with regards to the therapeutic activity of all the cyclic peptides, including the D-Pro-L-Pro/L-Pro-D-Pro + D-amino acid containing peptides, the disclosure does not set forth guidance as to how to arrive to such therapeutic embodiments with regards to the complete peptide sequence of the cyclic peptides (see above).
Therefore the 112(a) rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 35, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei et al. (WO2015/179691, cited in the IDS dated 5/21/2019).
Pei teaches that the plasma membrane presents a major challenge in drug discovery, especially for biologies such as peptides, proteins and nucleic acids. One potential strategy to subvert the membrane barrier and deliver the biologies into cells is to attach them to "cell-penetrating peptides (CPPs)". Despite three decades of investigation, the fundamental basis for CPP activity remains elusive. CPPs that enter cells via endocytosis must exit from endocytic vesicles in order to reach the cytosol. Unfortunately, the endosomal membrane has proven to be a significant barrier towards cytoplasmic delivery by these CPPs; often a negligible fraction of the peptides escapes into the cell interior. What are thus needed are new cell penetrating peptides and compositions comprising such peptides that can be used to deliver agents to various cell types.
Disclosed by Pei compounds having activity as cell penetrating peptides. In some examples, the compounds can comprise a cell penetrating peptide moiety and a cargo moiety. The cargo moiety can comprise one or more detectable moieties, one or more therapeutic moieties, one or more targeting 
    PNG
    media_image1.png
    303
    634
    media_image1.png
    Greyscale

Some of the peptides above comprise a S-S (intramolecular disulfide bond) and a CPP moiety having 2 or more arginines, and thus read upon peptides comprising at least one beta hairpin turn creating moiety and a cell penetrating peptide moiety. It was found that cFФRRRR (corresponding to instant SEQ ID NO: 6) is tolerant to the size and nature of cargos and efficiently transported all of the cargos tested into the cytoplasm and nucleus of mammalian cells. In addition, cFФR4 exhibits superior stability against proteolysis over linear CPPs but minimal cytotoxicity. cFФR4 therefore provides a practically useful transporter for cytosolic cargo delivery as well as a system for investigating the mechanism of early endosomal cargo release (e.g., page 58). CRRRFW reads upon instant SEQ ID NO: 15.
Formulations suitable for administration include, for example, aqueous sterile injection solutions, which can contain antioxidants, buffers, bacteriostats, and solutes that render the formulation isotonic with the blood of the intended recipient; and aqueous and nonaqueous sterile suspensions, which can include suspending agents and thickening agents. The formulations can he presented in unit-dose or multi-dose containers, for example sealed ampoules and vials, and can be stored in a freeze dried (lyophilized) condition requiring only the condition of the sterile liquid carrier, for example, water 
For the treatment of oncological disorders, the compounds disclosed herein can be administered to a patient in need of treatment in combination with other antitumor or anticancer substances and/or with radiation and/or photodynamic therapy and/or with surgical treatment to remove a tumor (as in instant claim 36).
Therefore the reference is deemed to anticipate the instant claims above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-40, 69 of copending Application No. 16/348,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘706 comprise overlapping subject matter. The embodiments of claim 18 of US ‘706 comprise a SS bond which reads upon a beta hairpin turn forming moiety and the amino acids of the rings can comprise, e.g., claim 27-34: e.g., Arg, Arg, Arg, which read upon a CPP comprising consecutive arginines. Claim 40 is drawn to a method of treating a disease in a subject in need thereof, comprising administering a compound of claim 18, which comprises overlapping subject matter with the instantly claimed method of treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is currently allowed. Claim 34 is objected to. Claims 1, 3-19, 35-36 are rejected. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 02/2021